Citation Nr: 1113330	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  09-22 194	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to a rating greater than 20 percent for residuals of avulsion fracture of the right medial malleolus.

2.  Entitlement to service connection for hemophilia.

3.  Entitlement to service connection for amputation of the left lower extremity.

4.  Entitlement to service connection for serum sickness with joint pain.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel
INTRODUCTION

The Veteran served on active duty from May 1989 to March 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in Oakland, California currently has jurisdiction over the claims.


FINDINGS OF FACT

1.  The Veteran's service-connected residuals of avulsion fracture of the right medial malleolus do not result in ankylosis.

2.  The Veteran's hereditary Factor XI deficiency did not become symptomatic during active service, and was not aggravated during service beyond the normal progress of the disorder.

3.  The Veteran's amputation of the left lower extremity and serum sickness with joint pain, which are residuals of nonservice-connected hereditary Factor XI deficiency, were not incurred in or aggravated by active service.


CONCLUSIONS OF LAW

1.  The criteria for a rating greater than 20 percent for residuals of avulsion fracture of the right medial malleolus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5270, 5271 (2010).

2.  The criteria for entitlement to service connection for hemophilia have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010); VAOPGCPRECs 67-90 (Sept. 27, 1988), 82-90 (July 18, 1990).

3.  The criteria for entitlement to service connection for amputation of the left lower extremity have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010); VAOPGCPRECs 67-90 (Sept. 27, 1988), 82-90 (July 18, 1990).

4.  The criteria for entitlement to service connection for serum sickness with joint pain have not been met.  38 U.S.C.A. §§ 1110, 1111, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010); VAOPGCPRECs 67-90 (Sept. 27, 1988), 82-90 (July 18, 1990).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.20.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, separate ratings may also be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Id.  See generally 38 U.S.C.A. § 5110(b)(2).

If two evaluations are potentially applicable, the higher one will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

The Board observes that the words "slight," "moderate" and "severe" are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  The use of descriptive terminology by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision.  38 U.S.C.A. § 7104(a); 38 C.F.R. §§ 4.2, 4.6.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

A disease must be shown to be of a chronic nature in service, or if not chronic, then seen in service with continuity of symptomatology demonstrated after discharge from service.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 97 (1997).  Disorders diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain chronic diseases may be presumed to have been incurred in service if manifest to a compensable degree within one year from discharge from service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 are also satisfied.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).  Hemophilia, compartment syndrome and serum sickness are not among the chronic diseases listed in 38 C.F.R. § 3.309(a).

When no preexisting medical condition is noted upon entry into service, a veteran is presumed to have been sound upon entry.  38 U.S.C.A. § 1111; Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  In general, service connection may not be granted for congenital or developmental defects.  38 C.F.R. §§ 3.303(c ) and 4.9.  See also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (stating that congenital or developmental defects are not diseases or injuries within the meaning of VA law and regulation).  

However, VA's General Counsel has held that familial or inherited diseases are not excluded from service connection.  VAOPGCPRECs 67-90 (Sept. 27, 1988), 82-90 (July 18, 1990).  A disease, which is defined as a condition capable of improving or deteriorating, is service-connectable if pathology first manifests in service or the disease progresses at a greater than normal rate during active service.  Id.

Additionally, service connection may be granted, on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In its evaluation, the Board shall consider all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.  Another way stated, VA has an equipoise standard akin to the rule in baseball that "the tie goes to the runner."  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notably, the benefit of the doubt doctrine is not applicable based on pure speculation or remote possibility.  See 38 C.F.R. § 3.102.

A lay claimant is competent to provide testimony concerning factual matters of which he or she has firsthand knowledge (i.e., reporting something seen, sensed or experienced).  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362 (2005).  Under certain circumstances, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

In Barr, the United States Court of Appeals for Veterans Claims (Court) emphasized that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.

However, there are clearly limitations regarding the competence of a lay claimant to speak to certain matters, such as those involving medical diagnosis and etiology.  See Jandreau, 492 F.3d at 1377 (Fed. Cir. 2007) (noting that a layperson not competent to diagnose a form of cancer).  As reflected in Fed.R.Evid 701, lay witness testimony is permissible in the form of opinions or inferences when (a) rationally based on the perception of the witness and (b) helpful to a clear understanding of the witness' testimony or the determination of a fact in issue.  Otherwise, in matters involving scientific, technical or other specialized knowledge, Fed.R.Evid 702 requires that an opinion be provided by a witness qualified as an expert by knowledge, skill, experience, training or education. 

In cases where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  In Guerrieri v. Brown, 4 Vet. App. 467, 470- 71 (1993), the Court stated:

The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the adjudicators; . . .

So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).

The VA benefits system does not favor the opinion of a VA examiner over a private examiner, or vice versa.  See 38 U.S.C.A. § 5125; White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) (declining to adopt the treating physician rule for adjudicating VA benefits).  Regardless of the source, an examination report must minimally meet the requirement of being sufficiently complete to be adequate for the purpose of adjudicating the claim.  See 38 U.S.C.A. § 5125; 38 C.F.R. § 4.2.

The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

A medical examiner's review of the claims folder may heighten the probative value of an opinion, as the claims folder generally contains all documents associated with a veteran's disability claim, including not only medical examination reports and service treatment records (STRs), but also correspondence, raw medical data, financial information, RO rating decisions, Notices of Disagreement, materials pertaining to claims for conditions not currently at issue and Board decisions disposing of earlier claims.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

However, an examiner's review of the claims folder is not required in each case.  See Snuffer v. Gobber, 10 Vet. App. 400, 403-04 (1997) (review of claims file not required where it would not change the objective and dispositive findings made during a medical examination); see also D'Aries v. Peake, 22 Vet. App. 97, 106 (2008) (holding that it is not necessary for a VA medical examiner to specify review of the claims folder where it is clear from the report that the examiner has done so and is familiar with the claimant's extensive medical history).

A significant factor to be considered for any opinion is based on an accurate factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

Although formal rules of evidence do not apply in the VA benefits system, the Court has indicated that recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the adjudicator's decision.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Within the VA benefits system, VA medical examiners and private physicians offering medical opinions in veterans' benefits cases are essentially considered expert witnesses.  Nieves-Rodriguez, 22 Vet. App. 295 (2008).

In Nieves-Rodriguez, the Court indicated that the Federal Rules of Evidence for evaluating expert medical opinion before U.S. district courts, Fed.R.Evid. 702, are important, guiding factors to be used by VA adjudicators in evaluating the probative value of a medical opinion.  The factors identified in Fed.R.Evid 702 are as follows:

(1) The testimony is based upon sufficient facts or data; 
(2) the testimony is the product of reliable principles and methods; and
(3) the expert witness has applied the principles and methods reliably to the facts of the case.

Right ankle disability

The Veteran seeks a rating greater than 20 percent for his service-connected right ankle disability.  In his VA Form 9 received in June 2009, he specifically requests compensation for drop foot symptoms, and reports having plantar flexion between 5 to 8 degrees and dorsiflexion between 0 to 3 degrees.  He also reports having no anterior or posterior dorsiflex muscles due to compartment syndrome.

In this case, the RO has awarded the Veteran a 20 percent rating for service-connected residuals of avulsion fracture of the right medial malleolus under DC 5271.  This rating contemplates marked limitation of ankle motion.  38 C.F.R. § 4.71a, DC 5271.  This is the maximum available rating under this diagnostic code.  Id.

Notably, full range of motion of the ankle is measured from 0 degrees to 20 degrees of dorsiflexion and 0 to 45 degrees of plantar flexion.  38 C.F.R. § 4.71a, Plate II.

The next higher schedular rating requires ankle ankylosis under DC 5270.  38 C.F.R. § 4.71a, DC 5271.  A 30 percent rating requires ankylosis in plantar flexion between 30 and 40 degrees or in dorsiflexion between 0 and 10 degrees.  Id.  A higher 40 percent rating is warranted for ankylosis in plantar flexion at more than 40 degrees, or in dorsiflexion at more than 10 degrees, or with abduction, adduction, inversion or eversion deformity.  Id.  Notably, the currently assigned 20 percent rating contemplates ankylosis in plantar flexion less than 30 degrees.  Id.

Evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40 state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.

Traumatic arthritis is rated analogous to degenerative arthritis under DC 5003.  Degenerative arthritis, when established by X-ray findings, will be rated on the basis of limitation of motion under the appropriate DC's for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DC's, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not "duplicative of or overlapping with the symptomatology" of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The words "slight," "moderate," "marked," and "severe" as used in the various DC's are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.

As further discussed below, the record reflects that the Veteran incurred additional injury and disability of the right ankle related to nonservice-connected causes.  VA compensation is limited to service-connected disabilities.  See 38 U.S.C.A. § 1155.  When assessing the degree of impairment resulting from a service-connected disability, the "use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation . . . [is] to be avoided."  38 C.F.R. § 4.14.

However, when it is not possible to medically separate the effects of one condition from another, VA regulations require that reasonable doubt be resolved in the veteran's favor so that all signs and symptoms be attributed to the service-connected condition.  See generally Mittleider v. West, 11 Vet. App. 181, 182 (1998).

Applying the criteria to the facts of this case, the Board finds that the criteria for a rating greater than 20 percent for residuals of avulsion fracture of the right medial malleolus have not been met for any time during the appeal period.  In this respect, the credible lay and medical evidence establishes that the Veteran's service-connected residuals of avulsion fracture of the right medial malleolus do not result in ankylosis.

Historically, the Veteran first incurred a severe right ankle sprain in September 1990 requiring casting.  He was subsequently reported to have chronic, recurrent medial right ankle injuries resulting in pain and weakness.  He was also treated for questionable Achilles tendonitis and flexor hallucus longus tendonitis.  A July 1991 X-ray examination was interpreted as showing a well corticated calcific density near the medial malleolus which suggested chronic injury.

VA Compensation and Pension (C&P) examination dated April 1992 found, by X-ray examination, a small avulsion fracture at the tip of the medial malleolus compatible with rupture of the medial collateral ligament.  Physical examination of the right ankle demonstrated full range of motion with slight swelling at the medial malleolus.  The examiner diagnosed residuals of avulsion fracture at the tip of the right medial malleolus.

By rating action dated May 1992, the RO granted service connection for residuals of avulsion fracture at the tip of the right malleolus, and assigned an initial 10 percent rating under DC 5271.

In pertinent part, the Veteran sustained in injury to the right leg in April 1995, when playing in a soccer match.  By some accounts, he was reportedly playing semi-professional soccer.  Unfortunately, the Veteran developed acute anterior lateral compartment syndrome which required anterior lateral fasciotomy.  It was noted that his muscles were "gray," necrotic and uncontractile with almost complete involvement of the tibialis anterior and extensor hallucis longus (EHL) muscles.  The majority of his tibialis anterior to his mid muscle belly, EHL and part of his common extensors were debrided.  The Veteran had resultant right foot drop requiring use of an ankle fixation orthotic (AFO).

VA C&P examination in July 1996 attributed the Veteran's manifested right leg atrophy and right ankle "ankylosis" to nonservice-connected residuals of lateral compartment syndrome of the right lower extremity, status post fasciotomy with complication of muscle necrosis of the anterior tibialis muscle and status post tendon transfer.

The Veteran filed his claim for an increased rating for right ankle disability in July 2007.  On VA C&P examination in September 2007, the Veteran endorsed right ankle symptoms of pain, weakness, and lack of endurance.  He denied symptoms of stiffness, swelling, heat, redness, give-way, locking, or fatigability.  He described daily pain flares of 4/10 severity precipitated by activity and requiring him to rest.  He reported that his right ankle disability had adversely affected his usual occupation, and interfered with activities such as walking and shopping.  He did not use a prosthesis.  

On examination, the Veteran's right ankle demonstrated active dorsiflexion to 5 degrees, active plantar flexion to 25 degrees, inversion to 10 degrees and eversion to 10 degrees.  There was no change in range of motion upon repetitive testing.  He had a left leg limp due to a prosthetic left leg.  The ankle joint was not ankylosed.  The examiner found pain with motion, fatigue and lack of endurance, but no evidence of additional motion loss following repetitive use, incoordination, instability, functional limitations on standing, abnormal weight bearing, effusion, redness, heat or guarding of movement.  There was fatigue upon walking.  The examiner indicated that the Veteran's right ankle injury was originally not recognized to be swelling secondary to hemophilia  and the resulting muscle and nerve damage.

Overall, the September 2007 VA C&P examination provides strong probative evidence against this claim, showing active range of right ankle motion with opinion that no ankylosis was present.

The Veteran was afforded additional VA C&P examination in July 2008.  At this time, the Veteran reported constant right ankle pain of 4/10 severity with multiple daily pain flares of 6/10 severity that lasted for a few hours.  He complained that his right ankle was weak, gave-out, swelled many times per day, and was occasionally warm and slightly red.  He had walked on crutches for the last several years due to multiple episodes of compartment syndrome with fasciotomies, but also due to right ankle pain.  He did not wear a right ankle brace.  He denied right ankle disability which interfered with activities of daily living, but he reported that the right ankle condition affected his ability to work.

On physical examination, the Veteran walked slowly with crutches.  He had a left below the knee amputation, but was not wearing his prosthesis.  The right calf showed deformity and muscular atrophy at the level of the right leg shin with scars from prior compartment syndrome, foot drop and graft.  The right ankle demonstrated no redness or swelling.  There was tenderness at the level of both malleoli.  Dorsiflexion was to 3 degrees which reduced to 0 degrees after three repetitions due to pain.  Plantar flexion was to 8 degrees which decreased to 5 degrees after three repetitions due to pain, weakness and lack of endurance.  Right ankle inversion was 10 degrees.  Right ankle eversion was 8 degrees and showed no loss of excursion after three repetitions due to pain, fatigue, weakness or lack of endurance.  

Overall, the July 2008 VA C&P examination report provides strong probative evidence against this claim, showing active range of right ankle motion.

The Board has also reviewed the private and VA clinical records associated with the claims folder.  In relevant part, a 2007 physical therapy evaluation reflected that the Veteran's right ankle demonstrated 0 degrees of dorsiflexion (DF), 20 degrees of plantar flexion (PF), 20 degrees of inversion (INV) and 4 degrees of eversion.  Manual muscle testing demonstrated 2-/5 strength.  A September 2007 letter from this facility notes that the Veteran had been working on increasing right ankle range of motion (ROM) and strength without success.  However, additional range of motion findings were not provided.

Overall, the private and VA clinical records do not provide direct evidence in support of this claim, as they fail to reflect a finding of right ankle ankylosis, which would actually only provide more evidence against this claim.

Additional evidence of record includes the Veteran's report of limitation of right ankle motion further limited during flare-ups of disability, to include due to pain, fatigue, weakness or lack of endurance.  As a general matter, in evaluating musculoskeletal disabilities, VA must determine whether the joint in question exhibits weakened movement, excess fatigability, or incoordination, and whether pain could significantly limit functional ability during flare-ups, or when the joint is used repeatedly over a period of time.  See DeLuca, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45. 

In this case, the RO has considered these factors and assigned the Veteran the highest available rating based upon motion loss.  As the next higher ratings are not predicated upon motion loss, there is no further basis to consider a higher rating pursuant to 38 C.F.R. §§ 4.40, 4.45.  Johnston v. Brown, 10 Vet. App. 80 (1997). 

Overall, the Board finds that the credible lay and medical evidence reflects that the Veteran does not manifest right ankle ankylosis.  The Veteran himself describes active right ankle motion which is deemed credible and consistent with the clinical findings of record.  Notably, the Veteran seeks compensation for right foot drop and functional limitation related to this aspect of disability.  However, the medical evidence clearly establishes that the Veteran's right foot drop results from surgical complications of compartment syndrome which are of nonservice-connected origin.  Thus, VA compensation is not payable for this aspect of disability.  38 C.F.R. § 4.14.  The Board finds that VA and non-VA medical records support such a finding. 

To the extent he argues that actual ankylosis is present, or that right foot drop is part and parcel of service-connected residuals of avulsion fracture of the right ankle, the Board places significantly greater probative weight to the examiner findings as opposed to the Veteran's allegations, as these examiners possess greater training and expertise to evaluate orthopedic disorders.  There is no doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).  As such, the claim must be denied.

To accord justice in an exceptional case where the scheduler standards are found to be inadequate, the field station is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

The provisions of 38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as practicable, upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service- connected disability or disabilities.  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  The Court stated that the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.  Id.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

VA's General Counsel has stated that consideration of an extra-schedular rating under 3.321(b)(1) is only warranted where there is evidence that the disability picture presented by the Veteran would, in that average case, produce impairment of earning capacity beyond that reflected in the rating schedule or where evidence shows that the Veteran's service-connected disability affects employability in ways not contemplated by the rating schedule.  See VAOPGCPREC 6-96 (Aug. 16, 1996).

In Thun, the Court further explained that the actual wages earned by a particular veteran are not considered relevant in the calculation of the average impairment of earning capacity for a disability, and contemplate that veterans receiving benefits may experience a greater or lesser impairment of earning capacity than average for their disability.  The Thun Court indicated that extraschedular consideration cannot be used to undo the approximate nature of the rating system created by Congress.

The Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance.  However, the Board is not precluded from raising this question, see Floyd v. Brown, 9 Vet. App. 88 (1996), and addressing referral where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board is aware of the Veteran's complaints as to the effects of his service-connected right ankle disability has on his activities of work and daily living.  In the Board's opinion, all aspects of this disability are adequately encompassed in the assigned schedular rating.  Notably, the Veteran is in receipt of the highest available schedular rating for limitation of motion, and the next higher criteria contemplate ankylosis which is not present. 

In this case, the finds no unusual aspects of the service-connected right ankle disability which is not contemplated in the assigned schedular rating.  As addressed above and adjudicated below, the Veteran's residuals related to compartment syndrome of the right lower extremity are clearly not part and parcel of service-connected disability.  Thus, these aspects of disability may not be considered in this case.

As the assigned schedular evaluation is adequate, there is no basis for extraschedular referral in this case.  See Thun, 22 Vet. App. 111, 114-15 (2008).  Therefore, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Finally, the record reflects the Veteran's contentions that his hemophilia and residuals of bilateral compartment syndrome render him unemployable.  As addressed in this decision, these disorders are not deemed of service-connected origin.  The Veteran has argued unemployability based upon these disorders, but he Veteran has not specifically alleged that his right ankle limitation of motion, in and of itself, renders him unemployable.  Based upon the facts of this particular case, the Board finds that the issue of entitlement to a total disability rating based upon individual unemployability (TDIU) is not being raised directly or indirectly by the Veteran at this time.  However, he is free to raise this issue should he so desire.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

Hemophilia and residuals

The Veteran seeks service connection for a disability self-described as hemophilia Factor 8 and 11.  He claims that such disability existed during his active service, but that military physicians failed to diagnose this disorder.  For example, the Veteran has attributed his inservice treatment for shin splints as a manifestation of his hemophilia.  Furthermore, he refers to an hematocrit value of 43 percent as being a low value indicative of active hemorrhaging during service.

The Veteran also seeks service connection for left lower extremity amputation, which occurred after service, on the theory that the amputation was due to "the wrong treatment for my hemophilia in service."  He additionally seeks service connection for serum sickness, which he describes as being due to multiple units of fresh frozen plasma (FFP) and other Hemophilia treatments.

The Veteran's May 1989 enlistment examination did not diagnose any hematological disorder.  In fact, the Veteran did not report any knowledge of having an hematological disorder.  He specifically denied a history of bleeding excessively after injury or tooth extraction.  See May 1989 Report of Medical History, Box 9.  Thus, the Veteran is presumed to have entered service in sound condition.  38 U.S.C.A. § 1111.

The Veteran's service treatment records (STRs) do not reflect that he suffered any episodes of abnormal bleeding, bruising or hemorrhaging.  He had a history of shin splints which only required conservative treatment such as icing after activity, rubber tubing and calf strengthening.  He had multiple treatments for traumatic injury to the right ankle, traumatic injury to the left shoulder and multiple dental treatments, to include removal of four impacted wisdom teeth.  But, again, no abnormal hematological findings were noted.

Overall, the Veteran's STRs do not provide any direct evidence in support of these claims, as they fail to reflect any lay or medical evidence of a hematological disorder.

The Veteran's March 1992 separation examination also did not diagnose any hematological disorder.  Notably, the Veteran now reported having a tattoo on his shoulder.  Laboratory testing revealed a hematocrit (Hct) value of 43 percent.  See March 1992 Report of Medical Examination, Box 50; Standard Form 549 dated January 1991.  Again, the Veteran specifically denied a history of bleeding excessively after injury or tooth extraction.  See March 1992 Report of Medical History, Box 9.  He otherwise reported "I am in Good Health" and not taking any medications.  The examiner found no evidence of an hematological disorder.

Overall, the March 1992 separation examination report does not provide any direct evidence in support of these claims, as they fail to reflect any lay or medical evidence of a hematological disorder.  Notably, the examiner found no evidence of an hematological disorder based upon review of laboratory testing.

Clearly, even if the Veteran had this disability during service but was unaware of the problem, there is nothing in the medical records which would support a finding that this disability became worse during service, and significant evidence against such a finding.

The Veteran underwent VA C&P examination in April 1992.  This examination report reflects no lay or medical evidence of an hematological disorder.  Notably, complete blood count testing demonstrated a hematocrit value of 45.7 percent, which was within the reference range of "42-52" percent.

In pertinent part, the Veteran sustained in injury to the right leg in April 1995, when playing in a soccer match.  By some accounts, he was reportedly playing semi-professional soccer.  He developed acute anterior lateral compartment syndrome which required anterior lateral fasciotomy at which time it was noted that his muscles were "gray," necrotic and uncontractile with almost complete involvement of the tibialis anterior and EHL muscles.  Thereafter, the Veteran developed compartment syndrome of the left lower extremity which required multiple surgical interventions, to include an ultimate below the knee amputation.  He was later diagnosed with hemophilia.

Notably, the medical records prior to April 1995 which include VA treatment records, do not reflect any lay or medical evidence of a hematological disorder.

Overall, the postservice medical records do not provide any direct evidence in support of these claims, as they show the onset of anterior compartment syndrome and symptomatic hemophilia after traumatic injury.  The onset of these disorders, which is shown more than 3 years following active service, is not consistent with a finding of inservice onset or aggravation of hemophilia, compartment syndrome and/or serum sickness.  See Maxson v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper to consider the Veteran's entire medical history in determining if service-connection is warranted, including a lengthy period of absence of complaints).

Nonetheless, the evidence of record includes medical opinions for and against these claims.  Notably, a disparity of opinion exists regarding the Veteran's actual underlying hematological disorder as well as the initial first manifestation of the disorder.  Thus, there are two issues which must be addressed in these claims.

The initial medical assessments indicated that the Veteran suffered from exertional compartment syndrome.  See August 16, 1995 Dr. J.J. Medical Report.  See also February 2000 Penrose-St. Francis Medical Report (the compartment syndrome is apparently exercise-induced rather than traumatically related); and April 2004 Brandon Regional Hospital Report (diagnosis of exertional compartment syndrome with chronic fascial pain).

Thereafter, a June 2003 private examination report indicates that the Mayo Clinic evaluated a possible coagulopathy etiology for the compartment syndrome, but that they were unable to find any specific diagnosis or reason for the recurrent compartment syndrome related to exertion.  A June 2004 medical report from Brandon Regional Hospital offered an assessment of Factor XI deficiency leading to multiple spontaneous hematomas in the calves "particularly associated with [the Veteran] playing soccer."  

This Board must find that this sentence, in particular, provides highly probative negative evidence against the Veteran's claim, indicating post-service injuries associated with this condition and no the Veteran's military service.     

A July 2004 evaluation at Tampa General Hospital offered an assessment of von Willebrand's disease causing induced compartment syndrome.  Assessments from D.J., PA-C, in January 2006 alternatively reflected diagnoses of left below-the-knee amputation secondary to hemophiliac arthropathy, or nonfunctional left lower extremity secondary to multiple bleeds to the left lower extremity secondary to hemophilia. 

Notably, the Veteran's laboratory results have not been consistent.  For example, blood testing in April 2000 by the University of Colorado noted a low value for Factor XI, but values in normal ranges for Factors VII, IX and VIII.  The values for the von Willebrand antigen were within normal limits.  Blood testing in March 2004 by Brandon Regional Hospital noted a low Factor XI value and a high factor XII value.  The Veteran was later assessed with a Factor XII and Factor XI deficiencies.  Blood testing in May 2004 reflected a low Factor XI value.  However, in June 2004, blood testing revealed that the Factor XI value was within normal ranges.

A May 2000 record from the University of Colorado indicated that the Veteran had a blood disorder manifested by spontaneous bruises and hematomas.  Historically, the Veteran had a history of bleeding from nosebleeds, but no known bleeding from a prior tonsillectomy.  Laboratory testing the prior month demonstrated a slightly prolonged partial thromboplastin time (PTT), normal pro time, completely normal von Willebrand's panel, variable Factor XII activity depending upon the dilution used, and a low factor XI.  The Veteran had prior borderline values for Factors VIII and XI.

A July 2004 hematology consultation by Tampa General Hospital noted the Veteran's past history of being diagnosed by the University of Colorado with decreasing levels of Factor IX and Factor XI.  However, it was noted that the diagnosis of Factor XI was difficult due to testing techniques used that could activate Factor XII and lower the Factor XI value.  An assessment at the Mayo Clinic had returned a probable diagnosis of von Willebrand.  At this time, the Veteran reported a prior history of frequent epistaxis with bleeding into the calves for the past 10 years.  Following laboratory testing, the Veteran had normal PT and PTT values which "practically excluded any important Factor deficiencies."  An assessment of probable von Willebrand's was offered.

In November and December 2004, the Veteran underwent a hematology consultation at Shands Healthcare.  A consultation report, dated December 9, 2004, reflected that the Veteran was a "most unusual patient" who had "defied many diagnoses" due to various histrionics and multiple laboratory abnormalities which provided "no clear direction of what is going on."  This hematologist then offered an extensive analysis of the diagnostic difficulties as follows:

One of the first and striking thing as one notes is that there is no family history of bleeding.  The family are Greek "on both sides, 100%".  Although not much is known about the father, and the patient does have a few half siblings, apparently no one has bled.  Of interest, he says that his mother said that she had epistaxis as a child.  Apparently, he had some epistaxis as a child, but outgrew that.  One of the most telling things that makes me worry about things is he had a tonsillectomy as a youth which had, as far as he knows, no hemostatic problems.  If a T&A is worth anything, it certainly is an excellent screening test for mild coagulopathies, as it is the primary way for mild coagulopathies to show up postoperatively in children.

He has had a very physical and active well, and things went well until about the age of 24.  At that time, he found himself playing very competitive, semi-pro-type, soccer and things were going well until 04/23/95 at which time he sustained some type of a stretch or pull type injury in his right (dominant) kicking leg, and that began to swell up a lot during the game and, apparently, he was unable to finish that game.

Two days later, he was emergently seen by an orthopedic surgeon who I am fortunate to have copies of many of his operative notes, and I have gleened to what at least I think are some important things.  That doctor was Dr. [P] of Wisconsin, who promptly recognized this as a classic right, very tense, anterolateral compartment syndrome.  Pressures were found within that muscle as being 162 mmHg, that is, over systolic pressure.  As you know, almost all hemostatic defects are characterized by capillary in venule bleeding and, therefore, it is almost impossible for me to fathom that this could be a primary hemostatic problem that caused this unquestionable compartment syndrome.  It was labeled by the orthopedic surgeon as being exercise-induced.  Suffice it to say that he underwent an operation at that time releasing pressure and, as far as I can tell, this was a fairly classic event.  During that operation, Dr. [P] clearly describes gray devitalized muscle but does not event bring up hematoma or abnormal hemostasis.  Two days later on a typical "second look surgery" he debrides muscle and irrigates, but does not discuss anything about abnormal hemostasis.  Two days after that on 04/29/95, the patient undergoes a second look, and a late closure of the wound.  At that time, 200 mL of blood were listed as the estimated blood loss, but hemostasis, again, was not a major problem.  From what I understand, he then did well for a while until he had a hematoma appear in the other leg.

When we questioned the patient in present tense, he vehemently denied taking any nonsteroidal anti-inflammatory drugs (NSAIDs), but the charts that I have are replete with him getting Vioxx, Naprosyn, and Indocin.  He also was found at some time to have a prolonged PTT, and that has been quite constant, and many people have apparently documented that he appears to be heterozygous for Factor XI deficiency, and some people have claimed that he has von Willebrand's disease also, and a variety of other problems.

He has now had something like twenty operations between the two legs, and states that no one was ever able to correct his coagulopathy despite many doctors pumping him with lots of FFP and cryoprecipitate, and a variety of hemostatic treatments.

It is very clear from my getting the history that he does very well if he does not exercise.  Most of these bleeds have been reinitiated when he goes about playing soccer again.  He did very well for a couple of years until he decided to enter fire fighting school and, with all the lifting, ladder climbing, buddy carrying, and all of that type of exercise, he, again, has fallen into this pattern.  He has now moved to your area of the state and, I think, has undergone some six operations there with a very similar type of story.

Even the most naïve student of hemostasis cannot fail to notice that he has had all of this alleged bleeding problem in both of his lower legs, and not anywhere else.  This is clearly a most unusual pattern of bleeding.  Having studied not only Factor XI deficiency in some detail, but many other type of bleeding disorders, the legs are singular, and I cannot remember any patient, even with the worst types of hemophilia, having repeated such bleeds.  In other words, the distribution of bleeds is remarkable in and of itself.

...

We, again, had a hematology workup with him when he was seen on irregular hours in the emergency room, and the data from our laboratory showed the following: PT was normal at 13.5, PTT one second prolonged at 34, thrombin time normal at 12.3 seconds, Factor VIII activity low normal at 70%, Factor IX activity normal at 96%, Factor XI activity low at 41%, platelet function assay (PFA) decidedly normal at 153 seconds.  The CBC and platelet count were normal.  A Factor XII, which has allegedly been deficient in him, was normal at 97%.  We were unable to find any laboratory evidence of a lupus anticoagulant, and his anticardiolipin antibodies were negative.  Accordingly, the main thing we found at that time was Factor XI deficiency consistent with heterozygous level.  Of note, he knows of no first-degree relatives who have been tested for Factor XI deficiency.

...

Laboratory studies that we performed when we saw him in clinic; namely, on September 9, include what I call, a fresh, warm, Factor XI, because, as you know, Factor XI is the factor that most often can give us spurious results when it is frozen solid.  That result was confirmatory at 35% with a corresponding PTT being prolonged consistent with that at 34 seconds.  We then did a 1:1 mix with a PTT dropping to 28 sec, and the resultant 1:1 mixture having a Factor XI activity of 6f4% which could be precisely half way between the patient's 35% and the expected 100% of normal plasma, therefore, indicating that he does not have a Factor XI inhibitor.  I am unable to find anyone doing Factor XI antigen levels.  A Factor VIII coagulation level was normal at 100.2%.  Other studies at this time are pending.

...

I think that our meeting was constructive, and that the patient does realize that we do think that he has a mild bleeding disorder; namely, heterozygosity for Factor XI.  What caused his initial problems with bleeding and his initial compartment syndrome, I have no particular idea, but I doubt very seriously that it is due, in any primary way, to a hemostatic defect, but this certainly aids and abets it, and certainly this type of disorder is compatible with postoperative bleeding a day or two later.

A January 2005 letter from the Shands Healthcare hematologist reported that the pending laboratory results returned as normal, which virtually eliminated a diagnosis of von Willebrand disease.  This examiner further stated as follows:

I have exhausted my knowledge of coagulation as regards this patient and I think all I can find is that he is heterozygous for factor XI deficiency and I feel very secure based on the multiple analyses that we had to include a frozen sample, a so-called "warm" sample and the one-to-one mix, shows that he does not have an inhibitor to factor XI, but is heterozygous for factor XI deficiency.

As I intimated to your, I consider myself somewhat knowledgeable regarding factor XI deficiency specifically and hemostasis in general and do not find any patient who bleeds in this manner of the many patients I have found who are heterozygous for factor XI deficiency.

An August 2007 opinion from Dr. P.A.J., states as follows:

Please be advised that [the Veteran] is currently under my medical care for numerous medical conditions, stemming from his Hemophilia condition.  This condition went undiagnosed for many years, including his physical exam upon entering the Military Services.

After review of his Military medical records, it is my medical opinion that although his injuries in the Military were not caused by his Hemophilia condition, they were worsened by not taking this condition into account.  I believe that if the patient and the Military had known about the condition, he would have received the treatment that would have benefited him, and possibly avoided more severe complications resulting from the injuries.

An August 2007 opinion from private hematologist Dr. G.D., states as follows:

I had the pleasure of seeing [the Veteran] as his hematologist.  I first saw him in 2003 when he presented with compartment syndrome of the right lower extremity, with a history of excessive bleeding.  An extensive workup was consistent with a Factor XI deficiency.  As a result of his extensive bleeding, he had an amputation of the left leg.

It seems to me the patient's condition was undiagnosed for many years, including his physical examination upon entering military service.  It is my best medical opinion that the patient had a bleeding disorder since a young age that was not diagnosed properly.  It is my opinion that his condition worsened as a result of injuries that were treated improperly.  At this time, the patient is in stable condition.

A June 2009 opinion from a private hematologist, Dr. P.F., states as follows:

[The Veteran] is a gentleman with Hemophilia C, factor XI deficiency, a hereditary bleeding disorder.  [The Veteran] had bleeding symptoms as a child with nosebleeds that lasted four to five hours.  

When he was in the military in his early 20s, he reports that he had some bleeding symptoms which were not evaluated.  If he had been evaluated for these symptoms, it would have been discovered that he had Hemophilia C.

In his mid-20s he developed severe bleeding into his legs which ultimately resulted in below-the-knee amputation of his left leg.  His hemophilia was not diagnosed until that time.

If his diagnosis of hemophilia was prior to the devastating bleeding in his legs, treatment of the bleeding might have been optimized, sparing him some of the morbidity he has experienced.

An October 2008 opinion from a VA hematologist states as follows:

1.  Was the preexisting hemophilia as likely as not worsened as the result of events during military service?
2.  Were the injuries during military service, as likely as not, resultant in more severe complications, such as left lower extremity amputation or serum sickness with joint pain, because military service treatment did not take into account his hemophilia?

With regard to issue number one:  I have reviewed multiple accounts of the veteran's childhood history, past medical history, and family history.  These are remarkable for lack of any significant bleeding as a child, with the exception of spontaneous nosebleeds, which were not prolonged and which did not result in medical attention.  Very importantly, he underwent a tonsillectomy as a child without any hemostatic complications.  Several physicians have reviewed his family history with him, and they report that he had no significant family history of bleeding disorders, with the exception that his mother had periodically had nosebleeds but did not require medical attention.  According to his records, during his military service he developed shin splints and toe hopping with slight pain on the left in 1990.  He had a right ankle injury at that time.  According to the records, he had no further difficulties until 1995, three years after discharge from military service, when he developed a muscle injury in his right calf during a soccer match.  He was subsequently diagnosed with a true compartment syndrome and underwent appropriate surgical therapy for this with no report of bleeding complications from the surgery and his estimated blood loss at the time was low.  According to his records, he subsequently has undergone more than 20 operations on both of his legs, and he ultimately has undergone an amputation of the left lower extremity due to pain and numbness.  According to two consultants, he has intermittently been on anti-inflammatory medications during this time, which can increase bleeding tendency.

One extreme difficulty in interpreting the veteran's medical records is that several physicians incorrectly refer to the type of hemophilia or bleeding disorder that the patient has.  In addition, they have stated that the patient self-reports a "factor VII" deficiency.  In his chart, notations are made regarding the following deficiencies: Factor Six, Factor Seven, Factor Eight, Factor Nine, Factor Eleven, and the presence of Von Willebrand disease.  However, on my personal review of all the laboratory values provided over a several-year period from several different hospitals, it is clear that these reports are often erroneous.  In addition, interpretation of the laboratory values can be confounded by the tendency for laboratory error to introduce a falsely low value.  As a result, repeating the coagulation factors is critically important in establishing the diagnosis.  Establishing an exact diagnosis in a situation is essential to evaluate his service connection.

On 03/13/04, he was admitted to Brandon Hospital in Brandon, Florida, for hematoma in one of his legs.  In this history, there is no mention of any prior factor therapy or fresh frozen plasma infusion prior to that hospitalization.  His laboratory studies at the time reveal a normal INR, which has been repeatedly found in other laboratories and essentially rules out Factor Seven deficiency.  His PTT on 03/13/04 was 36 and this is a similar prolongation that he has had substantiated at other facilities as well.  As this is found at other facilities, his platelet count was 187, which is normal, fibrinogen normal at 403.  He was without evidence for intravascular coagulation, which is an acquired condition.  His Factor Two level was 103%, Factor Eight 99%, Von Willebrand antigen 109, Factor Nine level 102, Factor Ten 145, Factor Eleven 51 and Factor Twelve 184, and no inhibitor was found for Factors Eight or Eleven.  On one other occasion at another facility, he had been found to have a borderline low Factor Eight level and borderline low Factor Eight level and borderline low Von Willebrand level.  However, on 05/30/00, at the University of Colorado he again had an INR that was normal.  His Factor Eleven was found to be deficient at 51%, and his Factor Twelve, Factor Eight, Von Willebrand antigen, ristocetin cofactor activity, Factors Nine, Factors Twelve were all normal and his Von Willebrand mL titers analysis was normal.  These tests exclude the diagnosis of Von Willebrand disease.  Referring back to the 03/13/04 admission in Brandon, Florida, it is clearly documented that the Factor infusions of FFP and cryoprecipitate started after the blood was drawn for the above laboratory values.  Therefore, I do not find any evidence that the laboratory studies performed in Brandon Hospital in 2004 were confounded by prior therapy.  Very importantly, the testing was repeated again on 03/14/05 at Shands Healthcare through a consultation report by Dr. [C.K.], a noted author and expert on coagulation disorders.  Dr. [K], in his documented laboratory report, conclusively detected Factor Eleven deficiency, both on a frozen and a warm sample, with the level ranging between 35% and 41% and no inhibitor was present.  He also screened for Von Willebrand disease with a PFA-100, which was normal and the Factor Nine level was 96% and the Factor Eight level, as noted above, was normal but low normal at 70%.  In addition, testing for ____ antibody syndrome was negative.

My conclusion, after reviewing the records provided, particularly the laboratory evaluations, is that the Veteran ... has an inherited coagulation factor deficiency of Factor Eleven.  This deficiency is not associated with spontaneous hemorrhages, including bleeding or hemorrhage into the joint space.  I find no evidence, in the records provided to me, that this condition was worsened as a result of events during military service.  Specifically, this deficiency would not have been worsened by the development of shin splints or with the injury to the right ankle, and I find no evidence that this condition predisposed him to these two disorders.

With regard to question number two, i.e., whether injuries during military service as likely as not resulted in more severe complications, such as left lower extremity amputation or serum sickness with joint pain, because military service did not take into account his hemophilia.  As noted above, the laboratory records, not the office records, are clear that [the Veteran] has an identified Factor Eleven deficiency without other identified coagulation disorders as tested in a standard panel.  I do not find, less than a 50% likelihood, that military service treatment resulted in more severe complications including, but not limited to the left lower extremity amputation and the serum sickness with joint pain.

With regard to the question of serum sickness, I found no documentation in the records provided, including specific laboratory tests, to support the clinical diagnosis of serum sickness.  I explain this as a point of clarification, as it is not clear to me that the patient actually has had this disorder.  However, if serum sickness had been proven to be present in this veteran, the injuries during military service did not likely result in him needing the treatments, such as factor infusions and fresh frozen plasma infusions, which would have caused serum sickness.

Additional evidence includes multiple medical treatise articles submitted by the Veteran.  One article defines hemophilia as a chronic disorder present at birth which affects someone throughout their life.  In general, a hemophiliac lacked one of 14 necessary blood factors that interacted to cause a clot or scab.  Hemophilia was further described as a genetic disorder which was carried on the X chromosome with a 25 to 33 percent mutation rate, which meant that one of three new patients had no prior family history.  The incidence occurred in about 1 in 7,500 male births.

The two most common forms of hemophilia were Hemophilia A or Factor VII Deficiency, otherwise referred to as "Classic Hemophilia" or "The Disease of Kings" because it was the type that affected the royal families of Europe.  Hemophilia B was also referred to as Factor IX Deficiency and "Christmas Disease."  These forms varied in severity from mild, where bleeding problems are rare and usually only occur with trauma, to severe where bleeding could be spontaneous and frequently occurred about once per week.  People with hemophilia generally bled longer, which was usually internal and often involved joints and muscles.  Such internal bleeding could cause long term damage to joints resulting in chronic arthritis and limited joint movement. A severe injury, such as head trauma or internal bleeding, could lead to permanent disability or death if left untreated.  It was further noted that another blood disorder, called von Willebrand disease, caused symptoms similar to hemophilia.

Another article indicates that approximately 80 percent of hemophilia cases have an identifiable family history.  In other instances, hemophilia may be attributable to spontaneous mutation of genes.  It was noted that prevention of injury was important to the hemophilia patient, which could require replacement therapy if necessary.

One document from Hemophilia Village describes hemophilia B as being otherwise referred to as congenital factor IX or Christmas disease.  

One article speaks to a hematocrit value as measuring the proportion of blood volume that his occupied by red blood cells, which was normally 46 percent for men.  This value was considered an integral part of a person's blood count results.  An elevated hematocrit was a possible sign of dengue shock syndrome, pulmonary disorders resulting in hypoxia, and dehydration.  A lowered hematocrit could imply significant hemorrhage, anemia, and chronic kidney disease.  A Merck Manual appendix related to blood tests reports a reference range between 45 to 52 percent for hematocrit values in males.

Another document, entitled Military Medical Standards for Enlistment & Appointment, indicates that congenital or acquired hemorrhagic disorders are causes for rejection of military service.

At the outset, the Board must first identify the disease entity or entities at issue on appeal.  The medical opinions of record conclude that the Veteran has some form of coagulopathy disorder, varying in assessments from von Willebrand's disease to hemophilia with various Factor deficiencies.  As reflected above, the laboratory testing has been inconsistent leading to these varying diagnoses.  

It is important for the Veteran to understand the Board's finding that much of the evidence he has submitted from private medical providers actually provides highly probative evidence against the claim that doctors in the military someone gave him the "wrong treatment for my hemophilia in service."  The post-service medical records provides extensive evidence regarding the complex and usual situation regarding the Veteran's disability, to the point that it is difficult to assess blame for service doctors not detecting the problem.  As reflected above, the laboratory testing has been inconsistent leading to these varying diagnoses.  There is little to support a conclusion of negligence on the part of service medical providers.
  
The most persuasive analyses of the Veteran's actual hemophilia diagnosis comes from the hematology specialist at Shands Healthcare as well as the October 2008 VA examiner.  These hematologists issued reports extensively discussing the Veteran's past medical history as well as inconsistent laboratory results, and both concluded that the Veteran manifests an hereditary Factor XI deficiency.  In so doing, these hematologists pointed to specific physical and laboratory results which excluded other potential diagnoses.  Notably, the Veteran has provided two private opinions, dated August 2007 and June 2009, which concur with an hereditary Factor XI deficiency diagnosis.

Overall, these extensive analyses greatly outweigh the less complete evaluations of record which consider diagnoses of von Willebrand's disease and multiple other Factor deficiencies such as VI, VII, VIII, IX and XII.

The Board next finds that the most persuasive analyses regarding when the Veteran's hereditary Factor XI deficiency first became symptomatic also comes from the hematology specialist at Shands Healthcare as well as the October 2008 VA examiner.  Essentially, these physicians agree that the Veteran's hereditary Factor XI deficiency first became symptomatic several years after his discharge from service.  

Both of these hematologists issued reports extensively discussing the Veteran's preservice medical history which only included a history of epistaxis which self-resolved without extensive treatment.  Both of these specialists found significant that the Veteran had a childhood history of tonsillectomy, which did not result in any hemostatic complications.  As noted by the Shands Healthcare hematologist, such a procedure would have been "an excellent screening test for mild coagulopathies."  Such a finding only provides evidence against a finding that service medical providers should have determined this problem during service. 

Furthermore, both of these examiners found that the Veteran demonstrated no evidence of any hematologic disorder until after April 1995, when the Veteran incurred a traumatic injury to the right leg resulting in compartment syndrome.  The Shands Healthcare physician found that the Veteran had an unquestionable, classic compartment syndrome in April 1995 which did not appear to be a primary hemostatic problem.  In fact, this physician noted that the surgical reports for this operation did not describe any hemostatic abnormalities such as abnormal blood loss or hematoma.  

The Shands Healthcare physician noted that, prior to April 1995, the Veteran had been physically very active in semi-pro-type soccer absent any problems (yet another fact that clearly points out that there was no indication of this problem for service providers to detect during service).  This physician also noted that the Veteran's bleeding disorder had only involved his legs, which was an unusual pattern of bleeding for an alleged coagulopathy disorder.  Overall, the hematologist acknowledged having "no particular idea" what caused the Veteran's initial problems with bleeding and compartment syndrome, but he doubted seriously it was due primarily to a hemostatic defect although such factor certainly aided and abetted the complications.

Similarly, the October 2008 VA hematologist specifically found that an inherited coagulation factor deficiency of Factor XI would not be associated with spontaneous hemorrhages, including bleeding or hemorrhage into the joint space.  This physician also found, based upon review of the entire claims folder, that the Veteran's Factor XI deficiency had not been worsened by the development of shin splints or ankle injury during service, and that the Factor XI deficiency did not predispose the Veteran to shin splints or ankle injury.

On the other hand, an August 2007 opinion from Dr. G.D., first opines that the Veteran's Factor XI deficiency went undiagnosed in service.  For purposes of this opinion, the Board will assume the factual accuracy of this statement.  Nonetheless, this opinion does not suggest that the Veteran's Factor XI deficiency became symptomatic in service.  This physician then goes on to state that the Veteran's "condition worsened as a result of injuries that were treated improperly."  The Board presumes, based on the Veteran's argument, that this physician refers to the onset of shin splints and/or ankle injuries in service having some bearing on the postservice compartment syndrome of both legs.  

As held by the Court, a medical opinion must provide sufficient detail and rationale to allow the Board to make a fully informed evaluation of the disability.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007).  This examiner only provides a vague opinion lacking specifics as to the actual "condition worsened as a result of injuries that were treated improperly" in service, and provides no rationale as to how that conclusion was reached.  Thus, this "opinion" provides little probative value in support of these claims which is greatly outweighed by the extensive and thoughtful analyses provided by the Shands Healthcare hematologist and the October 2008 VA hematologist.

Another August 2007 opinion from Dr. P.A.J., indicates that the military failed to diagnose the Veteran with hemophilia in service.  It is opined that, while injuries in service were not caused by the undiagnosed hemophilia condition, "they were worsened by not taking" the hemophilia condition into account which could have "possibly avoided more severe complications resulting from the injuries."  

Once again, the Board presumes, based on the Veteran's argument, that this physician refers to the onset of shin splints and/or right ankle injuries in service having some bearing on the postservice compartment syndrome of both legs.  Unfortunately, this physician also lacks any specifics as to what actual disability or disabilities are at issue, how they were worsened in service, how the service medical providers could have detected this problem, and how the presumed shin splints and/or right ankle had any bearing on the postservice compartment syndromes of the legs.  

The Board notes that Dr. P.A.J. appears to presume that the Veteran's compartment syndrome of the right leg resulted from hemophilia complications while the Shands Healthcare hematologist essentially found that a causal relationship was not well understood and the October 2008 VA hematologist explained that a Factor XI deficiency is not associated with spontaneous hemorrhages.  Notably, both examiners supported their decisions with reference to the April 1995 surgical report that reported minimal blood loss and did not report hemostatic abnormalities.

Overall, the opinion from Dr. P.A.J., provides little probative value in support of these claims which is greatly outweighed by the extensive and thoughtful analyses provided by the Shands Healthcare hematologist and the October 2008 VA hematologist.

The record also includes a June 2009 opinion from Dr. P.F. which first notes that the Veteran had a preservice history of nosebleeds lasting four to five hours as a child.  As addressed more fully below, this history conflicts with the Veteran's prior reported history and is deemed factually inaccurate by the Board.  It is unclear whether Dr. P.F. is opining that the Veteran's Factor XI deficiency first became symptomatic prior to service, as no explanation for this report of fact is provided. 

Dr. P.F. then reports that the Veteran had "some bleeding symptoms" which had not been evaluated during active service.  However, the nature, frequency and duration of the alleged "bleeding symptoms" were not described and, as addressed below, the Board finds that this report of fact is factually inaccurate (the Veteran's own statements during service provide evidence against such a finding).  It is unclear whether Dr. P.F. is opining that the Veteran's Factor XI deficiency first became symptomatic during service, or was aggravated beyond the normal progress of the disorder during service, as no explanation for this report of fact is provided.

Finally, Dr. P.F. then opines that the military failed to diagnose the Veteran with Factor XI deficiency during service and, had they done so, then the Veteran's postservice compartment syndromes with complications allegedly would have been prevented and/or lessened.  Notably, this examiner also provides a vague opinion lacking any specific rationale as to how that conclusion was reached.  

Similar to Dr. P.A.J., Dr. P.F. appears to presume that the Veteran's compartment syndrome of the right leg resulted from hemophilia complications.  For similar reasons as above, the conjectural opinion from Dr. P.F., provides little probative value in support of these claims as it is greatly outweighed by the extensive and thoughtful analyses provided by the Shands Healthcare hematologist and the October 2008 VA hematologist.

Otherwise, the Board acknowledges the Veteran's belief that these disorders originated in service or are causally related to events during service.  Clearly, the Veteran is competent to describe the outward manifestations of shin splints, ankle injuries and excessive bleeding.  His report of shin splints and ankle injuries in service are deemed credible as they are substantiated by the STRs.  However, his apparent report of "some bleeding episodes" during service is not borne out by the STRs which reference no such complaints.  Furthermore, this statement contradicts his report on separation from service wherein he denied a history of bleeding excessively after injury or tooth extraction.

Overall, the Board assigns greater probative value and reliability to the statements made by the Veteran to the military physician in March 1992, as this statement was made while the events were fresh in the Veteran's memory, and bear the indicia of reliability as they were made in the context of seeking appropriate medical treatment.  See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245- 46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  See generally Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).

The Board also reviews the Veteran's alleged contentions in the context of the entire evidentiary record.  This includes an April 2000 record from the University of Colorado which notes the following history provided by the Veteran himself:

Interestingly, up until 1995, [the Veteran] says he was very active in competitive soccer and did not notice obvious significant hematomas or the development of compartment syndrome.

The history provided in April 2000 is consistent with Shands Healthcare hematologist who noted the following history provided by the Veteran:

It is important to note that during his childhood [the Veteran] did not experience bleeding with umbilical cord tying, circumcision, childhood physical activities including aggressive sports, or with surgical procedures other than bilateral lower extremity compartment surgeries to be described below.  Of note, he did have one nose bleed requiring compression in an office setting with topical gauze packing, however required no blood transfusion, other coagulant therapy.  He denies historical or current drug, alcohol, or tobacco use.  Uses no herbs, aspirins, or NSAIDs throughout his lifetime.

Notably, this history provided by the Veteran directly contradicts his later report to Dr. P.F. of a preservice history of nosebleeds lasting four to five hours, undermining the Veteran's credibility with the Board, providing highly probative evidence against the Veteran's claim.

Furthermore, at the time of the initial problem in April 1995, the Veteran described having "had no problems with the [right] leg, whatsoever" before the April 1995 injury.  See Dr. J.P. Treatment Record dated April 25, 1995.  Before filing these claims, the Veteran otherwise described his right leg problems as being "sudden in onset" after the April 1995 injury.  See April 25, 1995 Dr. J.P. History and Physical Examination Report.  See also June 15, 1995 Dr. J.P. Medical Report; June 21, 2003 Penrose-St. Francis Medical Report (complex history involving both legs which began in 1995 when he was playing competitive soccer); Dr. G.K. Medical Report dated August 2003 (complex history involving both lower legs which began in 1995).

Overall, the Board finds that the Veteran's current allegations of having bleeding symptoms/hematomas during service to be inconsistent with the entire evidentiary record, and directly contradicted by his numerous histories provided to treating physicians by the Veteran himself.  Thus, the Board finds that such allegations are inconsistent with the evidentiary record and do not provide a basis to service connect his disabilities based upon in service onset or chronicity of symptoms since service.  

The Veteran has also provided his own personal opinions in this case.  The Board notes that the Veteran is not shown to be trained or educated in medicine, which clearly impacts his competence to speak to complicated etiology matters.  Looking at his allegations closely, the Veteran only provides conjectural allegations lacking any specific rationale which could be used to service connect these disabilities.  See generally Stefl, 21 Vet. App. 120 (2007) (a medical opinion must provide sufficient detail and rationale to allow the Board to make a fully informed evaluation of the disability).  

For example, the Veteran refers to a January 1991 blood test finding of a hematocrit value of 43 percent as somehow demonstrating an undiagnosed internal hemorrhage.  In support of this allegation, he refers to a Merck Manual provision stating that normal hematocrit reference ranges are between 45 to 52 percent.  He also refers to medical treatise materials suggesting multiple etiologies for low hematocrit values.

However, a military examiner in March 1992 was aware of the January 1991 hematocrit value and found no cause to investigate a hematology disorder.  This determination by the military examiner is fully supported by a great deal of evidence supplied by the Veteran himself, which clearly indicates that the Veteran did not have the types of problems typically associated with a hematology disorder prior to or during service.  For example, a childhood history of tonsillectomy which did not result in any hemostatic complications (as noted by the Shands Healthcare hematologist, such a procedure would have been "an excellent screening test for mild coagulopathies.")  

This assessment from a medically trained examiner holds greater probative weight than a lay individual attempting to apply medical principles from a treatise document.  Furthermore, the record includes an April 1992 hematology study which not only found a hematocrit value of 45.7, but also indicated that a reference range of 42 to 52 percent was deemed normal.  Thus, the Veteran's underlying premise that he manifested a low hematocrit value is not borne out by a difference in opinion in the medical community as to normal hematocrit value ranges.

In any event, to the extent that the Veteran is deemed competent to speak to these matters, such statements as well as the medical treatise materials are greatly outweighed by the medical findings of record, to include the extensive medical opinions by the Shands Health Care hematologist and the October 2008 VA hematologist. 

In summary, the Board finds that the service, post-service medical records, credible lay evidence and more probative medical opinions from the Shands Health Care hematologist and the October 2008 VA hematologist provide evidence against these claims, outweighing the allegations and opinions from the Veteran and Drs. P.A.J., G.D., and P.F.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b).  

Finally, the Veteran appears to argue that his left lower extremity amputation and serum sickness with joint pain are complications of his hemophilia.  Notably, a December 2003 report from Florida Orthopaedic Institute indicated that the Veteran had a history of serum sickness due to plasma transfusions, which had been discontinued.  It is not argued, and not reasonably shown, that such disorders either first manifested service and/or are causally related to service on any basis than fully discussed above.  Rather, the Veteran essentially seeks service connection for these disorders on a secondary basis to hemophilia.  As hemophilia is denied, the secondary service connection claims must be denied as having no legal merit.  

The appeal regarding all of these claims, therefore, is denied.

The Duty to Notify and the Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. The notification requirements are referred to as Type One, Type Two, and Type Three, respectively.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the right ankle disability claim, a pre-adjudicatory RO letter dated September 2007 fully satisfied the VCAA notice content and time requirements as it advised the Veteran of the types of evidence and/or information deemed necessary to substantiate this claim, and the relative duties on the part of the Veteran and VA in developing this claim.  This letter further advised the Veteran of the criteria for establishing an initial disability rating and effective date of award.

With respect to the service connection claims, a pre-adjudicatory RO letter dated October 2007 fully satisfied the VCAA notice content and time requirements as it advised the Veteran of the types of evidence and/or information deemed necessary to substantiate his claims, and the relative duties on the part of the Veteran and VA in developing his claims.  This letter further advised the Veteran of the criteria for establishing an initial disability rating and effective date of award.

VA has a duty to assist a claimant in the development of the claims.  This duty includes assisting the claimant in the procurement of STRs and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this case, the RO obtained the Veteran's STRs and all VA clinical records identified by the Veteran as relevant to his claims.  There no outstanding requests to obtain any additional VA records, or any private medical records for which the Veteran has identified and authorized VA to obtain on his behalf.  Furthermore, the record contains medical and legal documents considered by the Social Security Administration.

With respect to the right ankle disability claim, the Veteran last underwent VA examination in July 2008.  Notably, the Veteran had previously complained that his examination performed in 2007 was inadequate for rating purposes.  See VA Form 21-4138 received in October 2007.  The Board further notes that the Veteran has supplemented the record with private physical therapy records that include range of motion findings on one occasion.  

In this case, the issue for consideration is limited to whether the Veteran manifests ankylosis and, if so, the extent of ankylosis.  None of the medical evidence associated with the claims folder demonstrates that the Veteran manifests ankylosis.  Since this last examination was conducted in July 2008, the Board does not find that the lay or medical evidence which suggests that the Veteran manifests right ankle ankylosis.  As there is no evidence that a higher schedular rating may still be possible, there is no duty to provide further medical examination on this claims.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

With respect to the service connection claims, the Veteran was initially afforded VA examination in July 2008.  That examiner indicated that an expert opinion from a hematologist was required.  Accordingly, the RO obtained an October 2008 opinion from an hematologist.  This examination report reflects an accurate and thorough review of the evidentiary record, and ultimate opinion based upon a well-explained rationale with citation to the pertinent evidence of record.  Overall, the Board finds that this examination report addresses all necessary matters in this case and is clearly adequate for rating purposes.  The Board finds no basis for further medical examination or opinion.

Overall, the Board finds that the evidence of record is sufficient to decide the claims being decided on appeal, and that there is no reasonable possibility that any further assistance would aid in substantiating these claims.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims.  Hence, no further notice or assistance is required to fulfill VA's duty to assist him in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

ORDER

A rating greater than 20 percent for residuals of avulsion fracture of the right medial malleolus is denied.

The claim of entitlement to service connection for hemophilia is denied.

The claim of entitlement to service connection for amputation of the left lower extremity is denied.

The claim of entitlement to service connection for serum sickness with joint pain is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


